\,.   ·;   ~    1..,


           · AO 245B (Rev. 02/0&/2019J Judgment in a Criminal Petty Case (Modified)                                                             Page I of I   10
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                  V.                                    (For Offenses Committed On or After November 1, 1987)


                                Juan Abraham Razo-Flores                                Case Number: 3:19-mj-24355

                                                                                        Federal Defi
                                                                                        Defendant's Allor: ey


               REGISTRATION NO. 91415298
                                                                                                                      NOV 1 4 2019
               THE DEFENDANT:
                JgJ pleaded guilty to count(s) 1 of Complaint                                                   CLERK, U.S. DISTRICT COURT

               •       was fo1,111d guilty to count(s)                                             BY                      DEPUTY
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such co1,111t(s), which involve the following offense(s):
               Title & Section                 Nature of Offense                                                          Count Number(s)
               8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                1

               •       The defendant has been fo1,111d not guilty on co1,111t(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               •       Co1,111t(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                          2(    TIME SERVED                           • ________ days
                jgjAssessment: $10 WAIVED !XI Fine: WAIVED
               jgJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               ~ defendant's possession a.t the time of arrest upon their_deport~tion ~r remov~;l dl ne ]--· <;C/ n i1ri<Jo
               -~ CJl¾f ~9J~mJajr~e~tant be deported/removed with relative, f; I' I K            Cl       charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address 1,111til all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, November '14, 2019
                                                                                      Date of Imposition of Sentence




                                                                                      Hih.iif:CcOCK
                                                                                      UNITED STATES MAGISTRATE JUDGE


               Clerk's Office Copy                                                                                                 3: 19-mj-24355
